                 Case 16-51304-btb      Doc 74     Entered 05/06/21 11:10:27       Page 1 of 3




         Entered on Docket
         May 06, 2021
    ___________________________________________________________________

WILLIAM A. VAN METER, TRUSTEE
State Bar. No. 2803
P.O. Box 6630
Reno, Nevada 89513
(775) 324-2500
c13ecf@nvbell.net
                16-51304-BTB:
Chapter 13 Trustee

                                 UNITED STATES BANKRUPTCY COURT

                                           DISTRICT OF NEVADA

IN RE:                                                  CASE NO. 16-51304-BTB

JUSTIN D. GRAY
LAURIE A. SIXTA-GRAY,                                   Chapter 13
                Debtors.
                                                        ORDER CONDITIONALLY DENYING
                                                        TRUSTEE’S MOTION TO DISMISS

                                                       Hearing Date: April 23, 2021
                                                     / Hearing Time: 3:00 pm


         The Trustee having moved to dismiss the Debtors' Chapter 13 bankruptcy case for cause, and the Court

having heard arguments and/or comments of the Trustee and/or Debtors' counsel, and having determined that the

Trustee’s Motion shall be denied subject to the Debtor complying with the following conditions:

         Within 30 days of the hearing date, the debtors shall pay the balance of $799.00 or the case shall

automatically dismiss.

         IT IS FURTHER ORDERED that, unless the Court orders otherwise, if the above conditions have not been

satisfied within the specified time period, the Trustee may lodge an Order Dismissing Case without further notice

and hearing.
                Case 16-51304-btb         Doc 74   Entered 05/06/21 11:10:27   Page 2 of 3

Approved:


/S/SEAN P. PATTERSON
SEAN P. PATTERSON, ESQ.




JUSTIN D. GRAY and LAURIE A. SIXTA-GRAY
Case # 16-51304-BTB
ORDER CONDITIONALLY DENYING TRUSTEE’S MOTION TO DISMISS
                Case 16-51304-btb         Doc 74     Entered 05/06/21 11:10:27        Page 3 of 3



                                  ALTERNATIVE METHODS re: RULE 9021:


In accordance with L.R. 9021, the undersigned certifies:

                The court waived the requirements set forth in L.R. 9021(b)(1)

                No party appeared at the hearing or filed an objection to the motion.

       X       I have delivered a copy of this proposed order to all attorneys who appeared at the hearing, and each
has approved or disapproved the order, or failed to respond as indicated below [list each party and whether the party
has approved, disapproved, or failed to respond to the document].

SEAN P. PATTERSON, ESQ.                ___X__         Approved _____ Disapproved _____Failed to Respond

              I certify that this is a case under chapter 7 or 13, that I have served a copy of this order with the
motion pursuant to LR 9014(g), and that no party has objected to the form or content of the order.




       Dated: May 4, 2021

                                                                      /S/ Kimberly Schneider
                                                                      Kimberly Schneider
                                                                      Assistant to William A. Van Meter, Trustee
                                                                      P.O. Box 6630
                                                                      Reno, NV 89509
                                                        ###
